4 So.3d 1245 (2009)
JFK MEDICAL CENTER LIMITED PARTNERSHIP d/b/a JFK Medical Center, Appellant,
v.
STATE of Florida, AGENCY FOR HEALTH CARE ADMINISTRATION, Bethesda Health Care System, Inc., d/b/a West Boynton Community Hospital, Wellington Regional Medical Center, Inc., d/b/a Wellington Regional Medical Center, Appellees.
No. 4D07-3527.
District Court of Appeal of Florida, Fourth District.
January 28, 2009.
Rehearing Denied April 21, 2009.
Stephen A. Ecenia and J. Stephen Menton of Rutledge, Ecenia, Purnell & Hoffman, P.A., Tallahassee, for JFK Medical Center Limited Partnership d/b/a JFK Medical Center.
Justin M. Senior, Chief Appellate Counsel, and Tracy Lee Cooper, Assistant General Counsel, Tallahassee, for State of Florida, Agency for Health Care Administration.
Marjorie Gadarian Graham of Marjorie Gadarian Graham, P.A., Palm Beach Gardens, Robert A. Weiss and Karen A. Putnal of Parker, Hudson, Rainer & Dobbs, LLP, Tallahassee, and Jonathan L. Rue of Parker, Hudson, Rainer & Dobbs, LLP, Atlanta, Georgia for Bethesda Health Care System, Inc., d/b/a West Boynton Community Hospital.
Robert D. Newell, Jr., and David R. Terry of Newell, Terry & Douglas, P.A., Tallahassee, for Wellington Regional Medical Center, Inc., d/b/a Wellington Regional Medical Center.
PER CURIAM.
Affirmed. See Delray Med. Ctr. v. State of Fla., Agency For Health Care Admin., No. 4D07-3489, 5 So.2d 26, 2009 WL 187683 (Fla. 4th DCA Jan. 28, 2009).
GROSS, C.J., POLEN, J., and GOLDENBERG, RENEE, Associate Judge, concur.